t c memo united_states tax_court evelynn s stilz petitioner v commissioner of internal revenue respondent docket no filed date evelynn s stilz pro_se linsey d stellwagen for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined the following deficiencies in petitioner's federal income taxes dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sdollar_figure ke oo oo oy ow l oy a after concessions the remaining issue for decision is whether petitioner's gain from the sale of her residence in must be included in her taxable_income for that year findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in lexington kentucky when the petition was filed petitioner was divorced in date before the divorce petitioner and her husband were joint owners of a house located pincite clinton road lexington kentucky the house pursuant to the divorce decree and property agreement petitioner's ex-husband was required to convey his interest in the house to petitioner petitioner timely filed a federal_income_tax return the return includes form_2119 sale of your home which discloses that petitioner sold the house on date the form_2119 reports the amount_realized on the sale as dollar_figure the basis as dollar_figure and the gain on sale as dollar_figure petitioner indicated on her form_2119 that she intended to replace her house within the replacement_period provided by sec_1034 sec_1034 provided in general for the ‘unless otherwise indicated all section references are to continued complete nonrecognition of gain if a replacement residence having a cost at least equal to the adjusted sale price of the old principal_residence was purchased within years before or after the sale of the old principal_residence petitioner did not purchase a replacement residence within the time allowed by sec_1034 petitioner did not file federal_income_tax returns for the tax years through petitioner had gross_income in excess of dollar_figure in each of those years opinion petitioner appears to argue that the government is unjustly enriching itself by assessing and collecting a tax on the sale of her house because its sale and her inability to replace it were the consequences of her ex-husband's actions and his failure to provide adequate support while we sympathize with the predicament petitioner now finds herself in the revenue statutes provide no relief from paying tax on those grounds petitioner also seems to contend that either the fair_market_value or the appraised value at the time of her divorce should be used as the basis of the house in computing the gain realized ' continued the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure there are two components to petitioner's basis in the house first as a coowner she had her share of the purchase_price and cost of improvements see sec_1012 second when she acquired her husband's interest in the house incident to the divorce she took his adjusted_basis in the property pursuant to sec_1041 b the total purchase_price paid_by petitioner and her sec_1012 basis of property--cost the basis_of_property shall be the cost of such property except as otherwise provided in this subchapter and subchapters c relating to corporate_distributions and adjustments k relating to partners and partnerships and p relating to capital_gains_and_losses the cost of real_property shall not include any amount in respect of real_property_taxes which are treated under sec_164 as imposed on the taxpayer sec_1041 transfers of property between spouses or incident_to_divorce a general_rule --no gain_or_loss shall be recognized on a transfer of property from an individual to or in trust for the benefit of -- a spouse or a former spouse but only if the transfer is incident to the divorce ob transfer treated as gift transferee has transferor’s basis ---in the case of any transfer of property described in subsection a -- for purposes of this subtitle the property shall be treated as acquired by the transferee by gift and the basis of the transferee in the property continued ex-husband and the cost of improvements are not in dispute and it is clear that after the divorce petitioner had acquired all the cost_basis in the property the total cost_basis which was reported on petitioner's income_tax return is the correct amount to be used to compute petitioner's gain see 90_tc_200 to properly account for the concessions a recomputation of petitioner's tax deficiencies will be necessary and decision will be entered under rule continued shall be the adjusted_basis of the transferor c incident_to_divorce ---for purposes of subsection a a transfer of property is incident to the divorce if such transfer-- occurs within year after the date on which the marriage ceases or is related to the cessation of the marriage
